Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sukcha Tharp appeals the district court’s order granting Defendants’ motion to dismiss or, in the alternative, for summary judgment, on Tharp’s discrimination, harassment and retaliation claims, brought *218pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and the Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701 to 7961 (West 2008 & Supp. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Tharp v. Lynch, No. 1:15-cv-00719-GBL-MSN (E.D. Va. Dec. 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED